Exhibit 10.8

 

LOGO [g294199ex10_8pg001.jpg]

AMENDMENT NO. 1 TO LOAN AGREEMENT

This Amendment No. 1 (the “Amendment”) dated as of October 27,2011, is between
Bank of America, N.A. (the “Bank”) and American Locker Group Incorporated, a
Delaware corporation (“American Locker”), American Locker Security Systems,
Inc., a Delaware corporation (“Security Systems”), Security Manufacturing
Corporation, a Delaware corporation (“Security Manufacturing”) and Canadian
Locker Company Limited, a corporation incorporated under the federal laws of
Canada (“Canadian Locker”) (American Locker, Security Systems, Security
Manufacturing and Canadian Locker, are referred to herein collectively as the
“Borrower”).

RECITALS

A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
December 8, 2010 (together with any previous amendments, the “Agreement”).

B. The Bank and the Borrower desire to amend the Agreement.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

2. Amendments. The Agreement is hereby amended as follows:

2.1 Paragraph 2.2 is hereby amended to read in its entirety as follows:

2.2 Availability Period. The line of credit is available between the date of
this

Agreement and December 8,2012, or such earlier date as the availability may
terminate as provided in this Agreement (the “Facility No. 1 Expiration Date”).

2.2 Subparagraph 2.4(c) is hereby deleted in its entirety.

2.3 Subparagraph 3.3(c) is hereby deleted in its entirety.

2.4 The following Section 3A is hereby added:

3A. FACILITY NO. 3: TERM LOAN AMOUNT AND TERMS

3A.1 Loan Amount: The Bank agrees to provide a term loan to the Borrower

in the amount of Five Hundred Thousand and No/100 Dollars ($500,000.00) (the
“Facility No. 3 Commitment”).

3A.2 Availability Period. The loan is available in one or more disbursements

from the Bank between October 27,2011 and October 27,2012.

3A.3 Repayment Terms.

 

  (a) The Borrower will pay interest on November 27, 2011, and then on the same
day of each month thereafter until payment in full of any principal outstanding
under this facility.

 

Amendment to Loan Agreement

1



--------------------------------------------------------------------------------

  (b) The Borrower will repay principal in equal installments beginning on
November 27, 2012, and on the same day of each month thereafter, and ending on
October 27, 2015 (the “Repayment Period”). Each principal installment shall be
in an amount sufficient to fully amortize the principal amount over an
amortization period of three (3) years. In any event, on the last day of the
Repayment Period, the Borrower will repay the remaining principal balance plus
any interest then due.

3A.4 Interest Rate.

 

  (a) The interest rate is a rate per year equal to the lesser of (i) the
maximum lawful rate of interest permitted under applicable usury laws, now or
hereafter enacted (the “Maximum Rate”), or (ii) the BBA LIBOR Rate (Adjusted
Periodically) plus 3.75 percentage points.

 

  (b) The interest rate will be adjusted on the 27th day of every month (the
“Adjustment Date”) and remain fixed until the next Adjustment Date. If the
Adjustment Date in any particular month would otherwise fall on a day that is
not a banking day then, at the Bank’s option, the Adjustment Date for that
particular month will be the first banking day immediately following thereafter.

 

  (c) The BBA LIBOR Rate (Adjusted Periodically) is a rate of interest equal to
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) as
determined for each Adjustment Date at approximately 11:00 a.rn. London time two
(2) London Banking Days prior to the Adjustment Date, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term of one
month, as adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason, then the rate for that
interest period will be determined by such alternate method as reasonably
selected by the Bank. A “London Banking Day” is a day on which banks in London
are open for business and dealing in offshore dollars.

2.5 The following Subparagraph 9.1(c) is hereby added:

9.1 Use of Proceeds.

 

  (c) To use the proceeds of Facility No. 3 only for the purchase of equipment
and/or materials for manufacturing new lockers for new concession contracts.

2.6 The following Section 13 is hereby added:

13. Prepayment.

 

  (a) The Borrower may prepay the credit in full or in part at any time. The
prepayment will be applied to the most remote payment of principal due under
this Agreement.

 

Amendment to Loan Agreement

2



--------------------------------------------------------------------------------

  (b) Each prepayment, whether voluntary, by reason of acceleration or
otherwise, will be accompanied by the amount of accrued interest on the amount
prepaid, and, if the prepayment is made during a Fixed Interest Rate Period, the
prepayment fee described below.

 

  (c) The prepayment fee is intended to compensate the Bank for the funding
costs of the prepaid credit, if any. The prepayment fee will be determined by
calculating the funding costs incurred by the Bank, based on the cost of funds
at the time the interest rate was fixed, and subtracting the interest income
which can be earned by the Bank by reinvesting the prepaid funds at the
Reinvestment Rate. The calculation is defined more fully below.

 

  (d) The “Fixed Interest Rate Period” is the period during which the interest
rate in effect at the time of the prepayment does not change. If the Fixed
Interest Rate Period does not extend for the entire remaining life of the
credit, then the following rules will apply:

 

  (i) For any portion of the prepaid principal for which the scheduled payment
date is after the end of the Fixed Interest Rate Period, the prepayment fee for
that portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.

 

  (ii) If a prepayment is made on a date on which the interest rate resets, then
there will be no prepayment fee.

 

  (e) The prepayment fee calculation is made separately for each Prepaid
Installment. A “Prepaid Installment” is the amount of the prepaid principal that
would have been due on a particular scheduled payment date (the “Scheduled
Payment Date”). However, as explained in the preceding paragraph, all amounts of
the credit which would have been paid after the end of the Fixed Interest Rate
Period shall be considered a single Prepaid Installment with a Scheduled Payment
Date (for the purposes of this calculation) equal to the last day of the Fixed
Interest Rate Period.

 

  (f) The prepayment fee for a particular Prepaid Installment will be calculated
as follows:

 

  (i) Calculate the monthly interest payments that would have accrued on the
Prepaid Installment through the applicable Scheduled Payment Date, if the
prepayment had not been made. The interest payments will be calculated using the
Original Cost of Funds Rate.

 

  (ii) Next, calculate the monthly interest income which could be earned on the
Prepaid Installment if it were reinvested by the Bank at the Reinvestment Rate
through the Scheduled Payment Date.

 

  (iii) Calculate the monthly differences of the amounts calculated in (i) minus
the amounts calculated in (ii).

 

  (iv) If the remaining term of the Fixed Interest Rate Period is greater than
one year, calculate the present value of the amounts calculated in (iii), using
the Reinvestment Rate. The result of the present value calculation is the
prepayment fee for the Prepaid Installment.

 

Amendment to Loan Agreement

3



--------------------------------------------------------------------------------

  (g) Finally, the prepayment fees for all of the Prepaid Installments are added
together. The sum, if greater than zero, is the total prepayment fee due to the
Bank.

 

  (h) The following definitions will apply to the calculation of the prepayment
fee:

 

  (i) “Original Cost of Funds Rate” means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.

 

  (ii) “Bank Funding Markets” means one or more wholesale funding markets
available to the Bank, including the LIBOR, Eurodollar, and SWAP markets as
applicable and available, or such other appropriate money market as determined
by the Bank in its sole discretion.

 

  (iii) “Reinvestment Rate” means the fixed rate per annum, determined solely by
the Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.

 

  (i) The Original Cost of Funds Rate and the Reinvestment Rate are the Bank’s
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment. The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount. The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate. These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s organizational papers.

4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:

4.1 If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such guarantor of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.

 

Amendment to Loan Agreement

4



--------------------------------------------------------------------------------

4.2 Payment by the Borrower of a loan fee in the amount of Five Thousand and
No/100 Dollars ($5,000.00) for the establishment of Facility No. 3.

4.3 Payment by the Borrower of a loan renewal fee in the amount of Twelve
Thousand Five Hundred and No/100 Dollars ($12,500.00) for the extension of the
maturity date of Facility No. 1 to December 8, 2012.

4.4 Payment by the Borrower of all costs, expenses and attorneys’ fees
(including allocated costs for in-house legal services) incurred by the Bank in
connection with this Amendment.

4.5 All such landlord’s waivers, subordination of landlord’s liens, or other
similar instruments or agreements as Bank shall require.

4.6 Supporting invoices for tenant improvement expenses and equipment purchases
associated with the Borrower’s move to Borrower’s new facility, in May of 2011,
equal to or greater than $714,286.00.

5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.

6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

7. Notice of Final Agreement. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank – Signatures to Follow]

 

Amendment to Loan Agreement

5



--------------------------------------------------------------------------------

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Bank of America, N.A.     American Locker Group Incorporated By  

/s/ Tye McClure

    By  

/s/ Paul Zaidins

Typed Name: Tye McClure     Typed Name: Paul Zaidins Title: Vice President    
Title: President Address where notices to the Bank are to be sent:     Address
where notices to the Borrower are to be sent: 500 West 7th Street, 2nd Floor    
P.O. Box 169 Fort Worth, Texas 76102     Coppell, Texas 75019 Facsimile:
1-800-210-1068     Telephone: 817-722-0131     Facsimile: 817-722-0100    
American Locker Security Systems, Inc.     By  

/s/ Paul Zaidins

    Typed Name: Paul Zaidins       Title: President       Address where notices
to the Borrower are to be sent:       P.O. Box 169       Coppell, Texas 75019  
    Telephone: 817-722-0131     Facsimile: 817-722-0100     [Remainder of Page
Intentionally Left Blank]

 

Amendment to Loan Agreement

6



--------------------------------------------------------------------------------

Security Manufacturing Corporation By  

/s/ Paul Zaidins

Typed Name: Paul Zaidins Title: President Address where notices to the Borrower
are to be sent: P.O. Box 169 Coppell, Texas 75019 Telephone: 817-722-0131
Facsimile: 817-722-0100 Canadian Locker Company Limited By  

/s/ Paul Zaidins

Typed Name: Paul Zaidins Title: President Address where notices to the Borrower
are to be sent: P.O. Box 169 Coppell, Texas 75019 Telephone: 817-722-0131
Facsimile: 817-722-0100

 

Amendment to Loan Agreement

7